MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	47	
Docket:	      Pen-17-342	
Submitted	
  On	Briefs:	 February	26,	2018	
Decided:	     April	3,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                  DEUTSCHE	BANK	NATIONAL	TRUST	COMPANY	
                                      	
                                     v.	
                                      	
                          JESSE	S.	EDDINS	JR.	et	al.	
	
	
HJELM,	J.		

       [¶1]		Jesse	S.	Eddins	Jr.	and	Naomi	L.	Eddins	appeal	from	a	judgment	of	

foreclosure	entered	by	the	Superior	Court	(Penobscot	County,	Mallonee,	J.)	in	

favor	of	Deutsche	Bank	National	Trust	Company.		The	Eddinses	argue	on	appeal	

that	the	court	abused	its	discretion	by	admitting	in	evidence	a	copy	of	the	notice	

of	 default	 that	 contains	 an	 assertion	 that	 it	 was	 sent	 by	 mail.	 	 We	 agree	 and	

therefore	 vacate	 the	 judgment	 and	 remand	 for	 entry	 of	 judgment	 for	 the	

Eddinses.	

                                    I.		BACKGROUND	

       [¶2]	 	 The	 following	 facts	 are	 either	 undisputed	 or	 taken	 from	 the	

judgment,	viewed	in	the	light	most	favorable	to	Deutsche	Bank.		See	Homeward	

Residential,	Inc.	v.	Gregor,	2015	ME	108,	¶	2,	122	A.3d	947.	
2	

         [¶3]	 	 On	 November	 9,	 2005,	 Francine	 Eddins	 and	 Jesse	 S.	 Eddins,	 Jr.	

executed	a	promissory	note	in	favor	of	Argent	Mortgage	Company,	LLC,	in	the	

principal	 amount	 of	 $78,200.	 	 To	 secure	 payment	 on	 the	 note,	 Francine	 and	

Jesse	 executed	 a	 mortgage	 on	 residential	 property	 located	 in	 Mount	 Chase.		

Argent	later	assigned	the	note	to	Deutsche	Bank	as	trustee.		Francine	died	in	

2009.	 	 The	 following	 January,	 Jesse	 executed	 a	 quitclaim	 deed	 to	 the	

encumbered	property	to	himself	and	his	daughter,	Naomi	L.	Eddins.		Later	in	

2010,	Jesse	agreed	to	a	modification	of	the	note,	increasing	the	amount	owed	to	

approximately	$89,000.			

	        [¶4]		On	August	10,	2015,	Deutsche	Bank	filed	a	complaint	for	foreclosure	

in	the	District	Court	(Lincoln),	naming	Jesse	as	the	defendant	and	Naomi	as	a	

party	 in	 interest	 and	 alleging	 that	 Jesse	 had	 defaulted	 by	 failing	 to	 make	

payments	on	the	note	beginning	April	1,	2014.		The	Eddinses	filed	an	answer	

that	included	several	affirmative	defenses,	including	an	assertion	that	the	Bank	

failed	to	comply	with	the	notice	provisions	of	14	M.R.S.	§	6111	(2017).1		The	

Eddinses	 also	 filed	 a	 notice	 of	 removal	 to	 the	 Superior	 Court	 (Penobscot	

County).		See	M.R.	Civ.	P.	76C.	



     1		The	Eddinses	also	filed	a	counterclaim	against	the	Bank.		The	counterclaim	is	not	relevant	to	this	

appeal	and,	in	any	event,	has	been	dismissed,	leaving	only	the	foreclosure	claim.	
                                                                                        3	

      [¶5]	 	 After	 considerable—and	 contentious—pretrial	 proceedings,	 in	

April	of	2017	the	court	(Mallonee,	J.)	conducted	a	bench	trial.		Deutsche	Bank’s	

only	witness	was	Blaine	Shadle,	a	senior	loan	analyst	for	Ocwen	Loan	Servicing,	

the	 company	 responsible	 for	 servicing	 the	 Eddinses’	 mortgage	 on	 behalf	 of	

Deutsche	Bank.				

      [¶6]		Shadle	testified	that	he	became	employed	by	Ocwen	in	February	of	

2013	and	has	held	a	variety	of	positions	there,	including	working	as	a	phone	

agent	in	“customer	care,”	a	member	of	the	“coach	line”	where	he	assisted	other	

agents	 with	 questions	 during	 phone	 calls	 with	 customers,	 a	 supervisor	 in	

various	departments,	and	a	member	of	the	“email	live	chat	team.”		In	his	current	

position	 as	 a	 senior	 loan	 analyst,	 he	 reviews	 “mortgage	 accounts,	 records	 in	

[Ocwen’s]	 system,	 also	 documents,	 usually	 the	 collateral	 file,	 like	 originating	

document[s]	such	as	the	note,	the	mortgage,	things	like	that.”		Shadle	testified	

that	 in	 preparation	 for	 trial,	 he	 reviewed	 Deutsche	 Bank’s	 trial	 exhibits	 and	

related	documents,	which	he	stated	are	kept	in	the	“normal	course	of	business	

with	the	[B]ank[,]	.	.	.	made	near	or	at	the	time	of	the	event	described[,]	.	.	.	[and]	

maintained	on	a	regular	and	permanent	basis”	to	ensure	accuracy.				

      [¶7]	 	 Shadle	 identified	 Deutsche	 Bank’s	 Exhibit	 E,	 which	 is	 a	 notice	 of	

default	 and	 right	 to	 cure	 purportedly	 sent	 in	 May	 of	 2015	 to	 Jesse	 at	 two	
4	

addresses	 and	 which	 states,	 among	 other	 things,	 that	 there	 was	 an	 amount	

overdue	on	the	note.		The	notice	was	printed	on	the	letterhead	of	Shechtman	

Halperin	Savage,	which	is	the	law	firm	that	represents	Ocwen	in	this	action,	and	

bears	 the	 signature	 of	 an	 attorney	 with	 the	 firm.	 	 Two	 sets	 of	 unidentified	

numbers	 are	 on	 the	 notice,2	 as	 well	 as	 a	 statement	 at	 the	 end	 of	 the	 notice	

indicating	 that	 it	 was	 “sent	 via	 certified	 mail/rrr	 and	 regular	 mail.”	 	 Shadle	

testified	that	he	had	no	“personal	knowledge	as	to	who	mailed	[the	notice	of	

default],”	and	when	asked	whether	he	had	proof	that	the	notice	was	mailed,	he	

stated,	 “Not	 with	 me.”	 	 During	 his	 testimony,	 Shadle	 did	 not	 describe	 any	

familiarity	with	any	process	used	by	the	law	firm	to	create	or	maintain	records.		

When	the	Bank	offered	Exhibit	E	into	evidence,	the	Eddinses	objected,	arguing	

that	Shadle	lacked	personal	knowledge	about	the	law	firm’s	processes	relating	

to	its	documents.		The	court	summarily	overruled	the	objection	and	admitted	

the	document	in	evidence.			

         [¶8]	 	 At	 the	 close	 of	 the	 evidence,	 the	 court	 stated	 that	 it	 would	 enter	

judgment	for	the	Bank,	and	it	did	so	by	written	judgment	later	that	day.		After	

the	court	denied	the	Eddinses’	motion	for	further	findings	and	conclusions,	see	



     2		In	its	brief	on	appeal,	Deutsche	Bank	states	that	those	numbers	represent	certified	mail	tracking	

numbers,	but	there	is	nothing	in	the	record	to	substantiate	that	statement.	
                                                                                                                 5	

M.R.	 Civ.	 P.	 52(b),	 they	 filed	 a	 timely	 notice	 of	 appeal.	 	 See	 14	M.R.S.	 §	 1851	

(2017);	M.R.	App.	P.	2(b)(3)	(Tower	2016).3			

                                              II.		DISCUSSION	

        [¶9]	 	 To	 obtain	 a	 judgment	 of	 foreclosure,	 the	 Bank	 was	 required	 to	

prove—among	other	things—that	it	had	provided	Jesse	with	proper	notice	of	

default	and	right	to	cure.4		See	Bank	of	Am.,	N.A.	v.	Greenleaf,	2014	ME	89,	¶	18,	

96	A.3d	700.		Here,	Exhibit	E	was	Deutsche	Bank’s	only	evidence	that	it	had	sent	

a	 proper	 notice	 of	 default	 to	 Jesse.	 	 Over	 the	 Eddinses’	 objection,	 the	 court	

admitted	 that	 document	 in	 evidence	 as	 a	 business	 record	 based	 on	 Shadle’s	

foundational	 testimony.	 	 The	 Eddinses	 argue	 here	 that	 the	 admission	 of	 the	

document	was	error.			

        [¶10]		When	the	admissibility	of	business	records	is	at	issue	on	appeal,	

we	 review	 the	 court’s	 foundational	 findings	 for	 clear	 error	 and	 its	 ultimate	


   3		The	restyled	Maine	Rules	of	Appellate	Procedure	 do	not	apply	because	this	appeal	was	filed	

prior	to	September	1,	2017.		See	M.R.	App.	P.	1	(restyled	Rules).	
   4		This	basic	requirement	of	proof	is	applicable	here	irrespective	of	whether	this	action	is	governed	

by	the	requirements	of	14	M.R.S.	§	6111	(2017),	which	is	an	issue	disputed	by	the	parties	because	of	
evidence	 that	 Jesse	 was	 not	 occupying	 the	 mortgaged	 premises	 as	 his	 primary	 residence.	 	 See	 id.	
§	6111(1);	Bordetsky	v.	JAK	Realty	Trust,	2017	ME	42,	¶	7,	157	A.3d	233.		If	section	6111	does	apply,	
as	the	Eddinses	contend,	then	the	Bank	was	required	to	satisfy	the	statutory	requirements	governing	
such	notice.		See	14	M.R.S.	§§	6111,	6321	(2017);	see	also	Bank	of	Am.,	N.A.	v.	Greenleaf,	2014	ME	89,	
¶	 18,	 96	 A.3d	 700.	 	 Alternatively,	 if,	 as	 the	 Bank	 argues,	 section	 6111	 is	 inapplicable,	 then	 the	
mortgage	instrument	itself	nonetheless	required	the	Bank	to	send	Jesse	a	notice	of	default	and	right	
to	 cure	 with	 certain	 information	 contained	 in	 that	 notice.	 	 Therefore,	 either	 way,	 the	 Bank	 was	
required	 to	 prove	 that	 it	 had	 sent	 Jesse	 a	 notice	 of	 default	 and	 that	 the	 notice	 contained	 certain	
information.	
6	

determination	of	admissibility	for	an	abuse	of	discretion.		See	Bank	of	Am.,	N.A.	

v.	Barr,	2010	ME	124,	¶	17,	9	A.3d	816;	see	also	JPMorgan	Chase	Bank,	N.A.	v.	

Lowell,	2017	ME	32,	¶	8,	156	A.3d	727.		When	“making	foundational	findings,	

the	 court	 may	 only	 consider	 evidence	 established	 prior	 to	 the	 exhibit’s	

admission	in	evidence.”		Gregor,	2015	ME	108,	¶	14	n.11,	122	A.3d	947.	

         [¶11]	 	 A	 document	 that	 is	 supported	 by	 the	 foundational	 standards	

prescribed	in	Maine	Rule	of	Evidence	803(6)	 is	admissible	as	an	exception	to	

the	general	rule	precluding	admission	of	hearsay	evidence.5		The	witness	who	

testifies	to	the	predicate	for	the	admission	of	a	business	record	need	not	have	

personal	 knowledge	 about	 the	 matter	 that	 is	 memorialized	 in	 the	 document,	




     5		Maine	Rule	of	Evidence	803(6)	provides	in	full:	


         (6)	Records	of	a	regularly	conducted	activity.	A	record	of	an	act,	event,	condition,	
         opinion,	 or	 diagnosis	 [is	 not	 excluded	 by	 the	 rule	 against	 hearsay,	 regardless	 of	
         whether	the	declarant	is	available	as	a	witness,]	if:		

                 (A)	 The	 record	 was	 made	 at	 or	 near	 the	 time	 by—or	 from	 information	
                 transmitted	by—someone	with	knowledge;	

                 (B)	The	record	was	kept	in	the	course	of	a	regularly	conducted	activity	of	a	
                 business,	organization,	occupation,	or	calling,	whether	or	not	for	profit;	

                 (C)	Making	the	record	was	a	regular	practice	of	that	activity;	

                 (D)	 All	 these	 conditions	 are	 shown	 by	 the	 testimony	 of	 the	 custodian	 or	
                 another	 qualified	 witness,	 or	 by	 a	 certification	 that	 complies	 with	
                 Rule	902(11),	Rule	902(12)	or	with	a	statute	permitting	certification;	and	

                 (E)	 Neither	 the	 source	 of	 information	 nor	 the	 method	 or	 circumstances	 of	
                 preparation	indicate	a	lack	of	trustworthiness.	
                                                                                     7	

because	 the	 foundational	 elements	 of	 a	 Rule	 803(6)	 business	 record,	 by	

themselves,	provide	sufficient	indication	that	the	information	contained	in	the	

record	is	reliable	and	trustworthy.		See	M.R.	Evid.	803(6);	Lowell,	2017	ME	32,	

¶	11,	156	A.3d	727;	Beneficial	Maine	Inc.	v.	Carter,	2011	ME	77,	¶	12,	25	A.3d	

96.		Pursuant	to	the	Rule,	and	as	we	have	stated,	however,	to	demonstrate	the	

record’s	reliability	and	trustworthiness,	the	proponent	of	the	document	must	

present	 evidence	 that	 the	 qualifying	 witness	 is	 either	 the	 custodian	 of	 the	

record	or	some	other	person	with	sufficient	knowledge	of	the	processes	used	

by	 the	 creator	 of	 the	 record	 to	 produce	 and	 retain	 the	 record.	 	 See	 M.R.	

Evid.	803(6);	Lowell,	2017	ME	32,	¶¶	9,	11,	156	A.3d	727;	Carter,	2011	ME	77,	

¶	12,	25	A.3d	96.		“A	qualified	witness	is	one	who	was	intimately	involved	in	the	

daily	 operation	 of	 the	 [business]	 and	 whose	 testimony	 showed	 the	 firsthand	

nature	of	his	knowledge.”		HSBC	Mortg.	Servs.,	Inc.	v.	Murphy,	2011	ME	59,	¶	10,	

19	A.3d	815	(alteration	in	original)	(quotation	marks	omitted).	

      [¶12]		The	witness	who	provides	foundational	testimony	need	not	be	an	

employee	of	the	entity	that	created	and	maintained	the	document	at	issue	if,	for	

purposes	of	Rule	803(6),	that	witness	has	adequate	knowledge	of	the	processes	

used	 by	 the	 entity	 that	 created	 and	 preserved	 the	 document.	 	 See	 Carter,	

2011	ME	77,	¶	13,	25	A.3d	96;	 see	also	KeyBank	Nat’l	Ass’n	v.	Estate	of	Quint,	
8	

2017	ME	237,	¶	15,	176	A.3d	717.		Consequently,	when	a	document	is	created	

by	one	entity	and	then	transmitted	to	another,	and	the	document	is	then	offered	

as	a	business	record	 pursuant	to	Rule	803(6),	the	witness	 must	be	shown	to	

have	 “sufficient	 knowledge	 of	 both	 businesses’	 regular	 practices	 to	

demonstrate	 the	 reliability	 and	 trustworthiness	 of	 the	 information.”	 	 Carter,	

2011	 ME	 77,	 ¶	 13,	 25	 A.3d	 96	 (emphasis	 added);	 see	 also	 Estate	 of	 Quint,	

2017	ME	237,	¶¶	16-17,	176	A.3d	717.		The	incorporation	of	one	entity’s	record	

into	the	records	of	the	receiving	entity	is	not	a	sufficient	basis,	by	itself,	for	the	

admissibility	of	that	record.				

	     [¶13]		Here,	Deutsche	Bank	presented	Shadle	as	the	witness	to	provide	

the	foundational	predicate	for	admission	in	evidence	of	the	 notice	of	default.		

Shadle	 testified	 about	 various	 positions	 he	 held	 with	 Ocwen	 and	 described	

some	 measure	 of	 familiarity	 with	 Ocwen’s	 business	 practices.	 	 The	 notice	 of	

default,	however,	was	not	issued	by	Ocwen.		Rather,	the	notice	was	issued	and	

at	 least	 initially	 maintained	 by	 the	 law	 firm	 representing	 Ocwen.	 	 Deutsche	

Bank	 did	 not	 present	 any	 evidence	 that	 Shadle	 had	 any	 familiarity	 with	 the	

processes	 used	 by	 the	 law	 firm	 to	 generate	 documents,	 such	 as	 a	 notice	 of	

default,	and	to	maintain	any	such	documents.						
                                                                                                       9	

        [¶14]		In	the	absence	of	any	evidence	that	Shadle	had	knowledge	of	the	

law	firm’s	practices	regarding	business	records,	the	court	abused	its	discretion	

by	 admitting	 the	 document	 in	 evidence.	 	 See	 Carter,	 2011	 ME	 77,	 ¶¶	 12-14,	

25	A.3d	96;	Murphy,	2011	ME	59,	¶	10,	19	A.3d	815.		Because	Deutsche	Bank	

presented	no	competent	evidence	that	a	notice	of	default	was	sent	to	Jesse	or	

that	 any	 such	 notice	 met	 the	 requirements	 of	 either	 section	 6111	 or	 the	

mortgage	 instrument	 itself,	 the	 Bank	 failed	 as	 a	 matter	 of	 law	 to	 prove	 a	

necessary	 element	 of	 its	 foreclosure	 claim,	 see	 Greenleaf,	 2014	 ME	 89,	 ¶	 18,	

96		A.3d	700,	and	the	Eddinses	are	therefore	entitled	to	judgment.6		See	Lowell,	

2017	ME	32,	¶¶	1,	21,	156	A.3d	727	(stating	that	when	a	mortgagee	fails	at	trial	

to	prove	a	required	element	of	a	foreclosure	claim,	the	mortgagor	is	entitled	to	

judgment);	 CitiMortgage,	 Inc.	 v.	 Chartier,	 2015	 ME	 17,	 ¶¶	 1,	 10,	 111	 A.3d	 39	

(same).		

        The	entry	is:	
                    Judgment	 vacated.	 	 Remanded	 for	 entry	 of	
                    judgment	 for	 Jesse	 S.	 Eddins	 Jr.	 and	 Naomi	 L.	
                    Eddins.		
	
	       	       	       	       	        	
	                               	

    6		Because	Deutsche	Bank’s	failure	of	proof	on	the	notice	of	default	and	right	to	cure	is	dispositive	

of	the	outcome	of	this	appeal,	we	need	not	and	do	not	reach	the	Eddinses’	argument	that	the	court	
also	erred	by	admitting	in	evidence	a	different	document,	which	purported	to	show	the	amount	due	
on	the	secured	loan.			
10	

Thomas	 A.	 Cox,	 Esq.,	 Portland,	 for	 appellants	 Jesse	 S.	 Eddings	 and	 Naomi	 L.	
Eddins	
	
Brett	 L.	 Messinger,	 Esq.,	 Andrea	 T.	 Holbrook,	 Esq.,	 and	 David	 C.	 West,	 Esq.,	
Portland,	for	appellee	Deutsche	Bank	National	Trust	Company	
	
	
Lincoln	District	Court	docket	number	RE-2015-12	
FOR	CLERK	REFERENCE	ONLY